Citation Nr: 0820685	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  08-11 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
lumbosacral strain.

2.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1997 
to January 2005.

This appeal comes to the Board of Veterans' Appeals (Board) 
from April 2007 and July 2007 rating decisions.

The issue of a rating in excess of 30 percent for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran demonstrated 65 degrees of forward flexion at 
his VA examination.

2.  The evidence fails to show that the veteran was ever 
prescribed bed rest to treat his back pain.

3.  The evidence fails to show that the veteran has any 
neurological disability associated with his lower back 
disability.


CONCLUSION OF LAW

Criteria for a rating in excess of 10 percent for a lower 
back disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242 (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The veteran is currently rated at 10 percent for his back 
disability under 38 C.F.R. § 4.71a, DC 5237.  He contends 
that he meets the criteria for a 20 percent rating, 
indicating that he has chronic pain, lacks range of motion, 
and cannot sit or stand for any lengthy periods.

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  A 10 percent 
rating is assigned when forward flexion of the thoracolumbar 
spine is greater than 60 degrees, but not greater than 85 
degrees; when the combined range of motion of the 
thoracolumbar spine is greater than 120 degrees, but not 
greater than 235 degrees; when there is muscle spasm, 
guarding, or localized tenderness that does not result in an 
abnormal gait or abnormal spinal contour; or when there is a 
vertebral body fracture with loss of 50 percent or more of 
the height.  

A 20 percent rating is assigned when forward flexion of the 
thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees; when the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
when there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.

In August 2006, x-rays of the veteran's back were normal.  It 
was also noted that he was playing basketball twice per week.  
In December 2006, the veteran indicated that he had 
tenderness with even light palpation of his lumbar spine.

The veteran underwent a VA examination in April 2007 at which 
he indicated that he tried to run two miles, twice per week.  
The veteran remarked that he still attempted to play 
basketball, although it was noted that this often caused 
flare-ups of back pain.  Repetitive range of motion testing 
showed forward flexion to 65 degrees and extension to 25 
degrees.  The veteran also had 25 degrees of left and right 
lateral bending and lateral rotation.  It was noted that the 
veteran primarily had pain with lumbar flexion, but no 
additional limitation of motion was noted.  The veteran was 
diagnosed with a lumbosacral strain.

No additional range of motion measurements have been 
presented.

At his VA examination, the veteran clearly demonstrated 
forward flexion in excess of 60 degrees, and a combined range 
of motion well in excess of 120 degrees.   Additionally, the 
examiner indicated that the veteran's gait was normal and 
there was no evidence of any abnormal spinal contour.  

As such, the criteria for an orthopedic rating in excess of 
the 10 percent that is already assigned have not been met.  
In reaching this conclusion, the Board has considered whether 
a higher disability evaluation is warranted on the basis of 
functional loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.  However, at the veteran's VA examination in 
April 2007, the examiner failed to describe any additional 
loss of motion due to factors such as weakness, fatigability, 
incoordination, or pain on movement.  As such, an additional 
rating is not warranted based on functional loss.  

The veteran's niece and girlfriend submitted letters 
indicating that the veteran's back condition was painful.  
However, the veteran's VA examination failed to detect any 
objective evidence that was commensurate with his niece and 
girlfriend's subjective observations.

In addition to the rating which is assigned for the 
orthopedic manifestations of a lumbar spine disability, the 
revised regulations also mandate that a separate rating 
should be considered for any associated objective neurologic 
abnormalities of the disability, including, but not limited 
to, bowel or bladder impairment.  

A treatment record from August 2006 notes that the veteran's 
deep tendon reflexes were symmetrical in his patellar 
tendons, and his sensation discrimination appeared to be 
intact.

At the veteran's VA examination in April 2007, neurological 
testing found no focal strength deficits in the veteran's 
lower extremities.  The veteran's reflexes and sensation were 
intact to the lower extremities, and supine straight leg 
raises were negative for radicular pain. 

As such, no evidence of neurological disability has been 
presented, and an additional rating is therefore not 
warranted.

The rating criteria also authorize ratings in excess of 10 
percent for intervertebral disc syndrome (IVDS).  IVDS is 
rated based on incapacitating episodes (periods of acute 
signs and symptoms due to intervertebral disc syndrome that 
require bed rest prescribed by a physician and treatment by a 
physician).  A 20 percent rating is assigned when 
incapacitating episodes have a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months; and a 
40 percent rating is assigned when incapacitating episodes 
have a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.

At the veteran's VA examination in April 2007 he denied 
having been prescribed any bed rest to treat his back in the 
past year.  

The veteran was put on a temporary lifting restriction in 
July 2007, but there was no indication that bed rest was 
required.  Additionally, the veteran's girlfriend reported 
that the veteran had missed work for several days and 
remained in bed, but there is no indication that the veteran 
was prescribed bed rest; and, VA treatment records are void 
of any indication that bed rest was prescribed to treat the 
veteran's back. 

As no bed rest was prescribed, a rating in excess of 10 
percent is not available under the criteria for IVDS.

As the criteria for a rating in excess of 10 percent for a 
back disability have not been met, the veteran's claim is 
denied.
  
II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was completed by a 
letter dated in June 2006, which informed the veteran of all 
four elements required by the Pelegrini II Court as stated 
above.  Moreover, since this is an appeal of an initial 
rating, the veteran's actual claim was one for service 
connection, which obviously became more than simply 
substantiated, it was established.  Therefore, the purpose of 
the notice requirements set out under 38 U.S.C.A. § 5103 were 
fulfilled.  

VA treatment records have been obtained.  The veteran was 
also provided with a VA examination (the report of which has 
been associated with the claims file).  Additionally, the 
veteran was offered the opportunity to testify at a hearing 
before the Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

A rating in excess of 10 percent for a lumbosacral strain is 
denied.


REMAND

The veteran's service-connected PTSD is currently assigned a 
30 percent rating under 38 C.F.R. § 4.130, DC 9411.  In his 
notice of disagreement (NOD), the veteran indicated that his 
disability is more severe than the evaluation suggested, and 
he indicated that he was having panic attacks more than once 
a week, that his memory was being affected by the disability, 
and he was having mood swings that affected his ability to 
get motivated.  

While the veteran has not explicitly stated that his PTSD is 
worse since his VA examination in April 2007, he did indicate 
in his NOD that he was having symptoms, such as panic 
attacks, which were not addressed by his VA examination.  
Additionally, the VA examination report states that the 
veteran was attending group sessions for his PTSD which were 
helping.  However, these records do not appear to have been 
associated with the veteran's claims file.  

As such, a remand is necessary to afford the veteran an 
opportunity to undergo a contemporaneous VA examination to 
assess the current nature, extent and severity of his PTSD, 
and to obtain additional treatment records.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's psychiatric VA 
treatment records, including any from his 
group treatment sessions.

2.  Then, schedule the veteran for a 
psychiatric examination to evaluate the 
current nature and severity of his PTSD.  
The examiner should review the claims 
file, examine the veteran, and fully 
describe all psychiatric symptoms and 
manifestations exhibited by the veteran, 
and their impact on his social and 
industrial functioning.  The examiner 
should also provide a Global Assessment of 
Functioning score and an explanation of 
its meaning.  A complete rationale should 
be provided.

3.  The RO should then re-adjudicate the 
veteran's claim for a rating in excess of 
30 percent for PTSD.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplement statement of the 
case and be given the opportunity to 
respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


